Citation Nr: 1539256	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  06-33 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a disability characterized by chronic fatigue, to include polymyositis, to include as secondary to a major depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. A. Hoffman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1993 to April 2002.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) regional office (RO) in Montgomery, Alabama.

In February 2011, the Veteran testified before the undersigned Acting Veterans Law Judge at a Travel Board hearing.  A transcript of the proceeding has been associated with the claims file.

In June 2011 and November 2012, the Board remanded the Veteran's claims for further development.  In June 2013, the Board requested a Veterans Health Administration (VHA) medical opinion.  Subsequently, a January 2014 VHA medical opinion was obtained, and the Veteran was provided with a copy and a 60-day period to submit additional argument to the Board.

In May 2014, the Board denied entitlement to service connection for a disability characterized by chronic fatigue, to include polymyositis.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court), which in a May 2015 Order and pursuant to a Joint Motion for Remand (JMR), vacated the May 2014 denial and remanded the case to the Board.  

This appeal was processed using the Veteran's electronic VA folders (Virtual and VBMS) paperless claims processing system.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

The Board finds that additional substantive development, as outlined in the indented paragraphs below, is necessary prior to further appellate consideration of the claim on appeal.

In April 2015 the Veteran filed a new claim for benefits for fibromyalgia and sleep apnea, to include as secondary to the Veteran's service-connected major depressive disorder.  Given the substantial symptom overlap between these newly claimed disabilities and the disability currently under appeal, the Board finds the Veteran has raised a implicit claim for a disability characterized by chronic fatigue, to include polymyositis, as secondary to a major depressive disorder.

VA must provide an examination that is adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  In this case, the medical opinions afforded the Veteran regarding the disability under appeal do not address whether the Veteran's service-connected major depressive disorder caused or aggravated the currently claimed disability.  Therefore, an additional medical opinion is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran with a 38 C.F.R. § 3.159(b) notice letter, including information on how to substantiate a claim for secondary service connection under 38 C.F.R. § 3.310.

2.  After any additional development deemed necessary is completed, provide the claims file to an appropriate VA examiner who is a rheumatologist, or someone familiar with rheumatologic disabilities.  The VA examiner should evaluate whether the Veteran's disability characterized by chronic fatigue is secondary to the Veteran's service-connected major depressive disorder.  

The claims file must be made available to the examiner (including this Remand) and all indicated studies should be performed.  The VA examiner should annotate their familiarity with rheumatologic disabilities.  Based on examination and review of the record, the examiner should offer an opinion as to the following:  

a.  The examiner should provide an opinion as to whether  it is at least as likely as not (50 percent probability or greater) the Veteran's disability characterized by chronic fatigue is due to or caused by service-connected major depressive disorder.  Please provide a complete explanation for the opinion.  

b.  The examiner should also opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's disability characterized by chronic fatigue is aggravated (i.e., worsened) beyond the natural progress by major depressive disorder.  Please provide a complete explanation for the opinion.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  Then readjudicate the Veteran's claim after ensuring that any other development deemed warranted is complete.  If the benefits sought are not granted to the Veteran's satisfaction, the Veteran and the Veteran's representative should be furnished a supplemental statement of the case and afforded the opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




